January 18, 1909.
The defendant, Alice A. Wroton, by a petition for rehearing has asked this Court to adjudge that Charles L. Wroton is entitled to a homestead in the premises in dispute, that Charles L. Wroton is estopped from denying the validity of his deed; and that, therefore, his deed to her was effective to carry to her his homestead right. The question of homestead was not made by the pleadings, and this Court could not decide anything on that subject as to the rights of Charles L. Wroton or of Mrs. Alice A. Wroton or of the creditors.
The petition for rehearing is, therefore, refused and the order staying the remittitur is revoked.